Citation Nr: 0420085	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to a service-connected dysthymic 
disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected dysthymic disorder prior to July 31, 
1995.

3.  Entitlement to an evaluation in excess of 50 percent for 
a service-connected dysthymic disorder from July 31, 1995, to 
July 12, 1998.

4.  Entitlement to an evaluation in excess of 70 percent for 
a service-connected dysthymic disorder from July 13, 1998, 
forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 1991 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

In December 1991, the RO denied entitlement to a disability 
rating in excess of 30 percent for the veteran's service-
connected dysthymic disorder.  The veteran perfected an 
appeal, and the Board upheld the RO's denial in July 1993.  
However, that Board decision has been vacated.  In a February 
1996 rating decision, the RO awarded a 50 percent rating for 
the dysthymic disorder, effective from July 31, 1995.  In 
October 2000, the RO increased the disability rating for the 
dysthymic disorder from 50 to 70 percent, effective July 13, 
1998.

In the May 1999 rating decision, the RO denied entitlement to 
service connection for a heart disorder, including as 
secondary to a service-connected dysthymic disorder.  In July 
1999, the veteran filed a notice of disagreement.  A 
statement of the case was issued in November 1999.  The 
veteran submitted a timely substantive appeal discussing this 
issue in February 2000.  Although the RO thereafter issued a 
supplemental statement of the case in November 2000 phrasing 
the issue as whether new and material evidence had been 
presented to reopen a claim for service connection for a 
heart disorder, including on a secondary basis, the issue is 
properly characterized as set forth on the title page of this 
Remand.

A Board hearing was scheduled to be held in December 2003, 
but the veteran failed to appear.  In March 2004, he 
indicated that he did not want to appear for a hearing.

Review of the claims folder indicates that the veteran may be 
claiming service connection for post traumatic stress 
disorder (PTSD).  This matter is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

With respect to the claim for service connection for a heart 
disorder, the veteran testified at his October 1999 hearing 
that Dr. John Gladney of Schumpert Health System in 
Shreveport, Louisiana, provided an opinion linking his heart 
disease to his service-connected dysthymic disorder.  
Although the veteran stated that Dr. Gladney's opinion was 
submitted as evidence, there is no such opinion in the 
record.  The veteran further reported that he was treated for 
a heart attack at Marshall Memorial Hospital, Good Shepherd 
Hospital, and by Dr. Blum.  These records should be obtained 
on remand, and the veteran should be scheduled for a VA 
examination in order to obtain an appropriate opinion.

The veteran has also provided recent treatment records 
suggesting a worsening of the severity of his service-
connected dysthymic disorder.  Therefore, he should be 
examined by VA on remand, and any recent treatment records 
should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran (1) about 
the information and evidence not of record 
that is necessary to substantiate the claims 
for service connection, including on a 
secondary basis, and entitlement to an 
increased rating; (2) about the information 
and evidence that VA will seek to provide on 
his behalf; (3) about the information and 
evidence he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains to 
the claims. 

2.  Make arrangements to obtain the veteran's 
complete treatment records for a heart 
disorder from Marshall Memorial Hospital, 
Good Shepherd Hospital, and Dr. Blum.  

3.  Make arrangements to obtain the veteran's 
complete treatment records for a heart 
disorder and a dysthymic disorder from the 
Bay Pines and Shreveport VA medical 
facilities, dated since 2000.

4.  Ask the veteran to provide an opinion 
from Dr. John Gladney of Schumpert Health 
System linking his heart disorder to his 
service-connected dysthymic disorder, as 
discussed during his personal hearing in 
October 1999.

5.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA cardiovascular 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any heart disorder found to 
be present.  The examiner should state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
heart disorder had its onset during active 
service or is related to any in-service 
disease or injury, or was caused or 
aggravated by the veteran's service-connected 
dysthymic disorder.  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  Schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
dysthymic disorder.  The examiner must 
conduct a detailed mental status examination.  
The examiner must also discuss the effect, if 
any, of the veteran's dysthymic disorder on 
his social and industrial adaptability.  In 
so doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the veteran's dysthymic 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's dysthymic disorder alone, 
the examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

7.  The veteran must be given adequate notice 
of the requested examinations and he is 
hereby advised that failure to cooperate or 
to report for any scheduled examination 
without good cause could result in an adverse 
decision.  If the veteran fails to report for 
the examination or fails to cooperate in any 
way, this fact should be documented in the 
claims folder and his claims should be 
adjudicated with consideration of 38 C.F.R. 
§ 3.655.  A copy of all notifications must be 
associated with the claims folder.

8.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
have been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If the reports 
are deficient in any manner or fail to 
provide the specific opinion(s) requested, 
they must be returned to the examiners for 
correction.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations (including both the old 
and revised versions the regulations for 
rating service-connected mental disorders) 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse to 
the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

